DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
Response to Arguments
Applicant’s arguments filed 06 January 2021 with respect to the rejection(s) of claim(s) 1-10, 18, 44-46 and 49 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanghoj as presented below.
Claims 50-51 are newly added. Claims 1-10, 18, 44-45 and 49-51 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 51 further recites “an opening” which is already claimed in claim 1, line 6, it is unclear if “an opening” refers to the same opening of claim 1 or a different part. In an effort to compact prosecution, “wherein said attachment port includes an opening” is interpreted as --wherein said opening is configured--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 10, 45 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House (US 2007/0161971) in view of Tanghoj (US 2007/0066963).

House teaches the invention substantially as claimed by Applicant with the exception of the distal end secured within a funnel portion, said funnel portion consisting of a non-conical barrel. In this case, the “non-conical barrel” is interpreted as a barrel that is not a conical shape outer diameter.
Tanghoj discloses urinary catheter systems in the same field of endeavor as the Applicant. Tanghoj teaches a catheter (1, figure 5) with a distal end secured within a funnel portion (6, [0069]), said funnel portion consisting of a non-conical barrel (figure 5).
Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra Regarding claim 6, House further discloses the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]).
Regarding claim 7, House further discloses an introducer (77) near the proximal insertion end of the catheter and a sleeve (40c) substantially covering the catheter.
Regarding claim 10, House further discloses a gas impermeable packaging ([0045]) containing the bag, the catheter is disposed externally of the urine bag (figure 6) and includes a 
Regarding claim 45, House further discloses the barrel portion is sealed in the port is sealed by using a band/collar (50g, [0040]) which is neither adhesive nor solvent.
House does not disclose the barrel is non-conical.
Tanghoj discloses urinary catheter systems in the same field of endeavor as the Applicant. Tanghoj teaches a catheter (1, figure 5) with a distal end secured within a funnel portion (6, [0069]), said funnel portion consisting of a non-conical barrel (figure 5).
Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra Regarding claim 6, House further discloses the catheter is disposed externally of the urine bag (figure 6) and includes a hydrated hydrophilic outer surface ([0043]).
Regarding claim 50, House does not disclose the funnel has a uniform outer diameter.
Tanghoj discloses urinary catheter systems in the same field of endeavor as the Applicant. Tanghoj teaches a catheter (1, figure 5) with a distal end secured within a funnel portion (6, [0069]), said funnel portion consisting of a non-conical barrel (figure 5) which has a uniform outer diameter.
Tanghoj provides the distal end structure to separate the distal portion from the proximal portion and provide an element that prevents the catheter from completely inserting into the urethra ([0045], [0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute House with the catheter end of Tanghoj to separate the distal portion from the proximal portion and provide an element that prevents the catheter .
Claims 2, 4-5 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Frojd (US 2011/0060317). 
Regarding claim 2, House further discloses the urine bag is formed of a flexible sheet material ([0040]) and the attachment port is sealed to the bag ([0040]) but does not teach the attachment port is made of material suitable for spin welding. The limitation “suitable for spin welding” is interpreted that as long as the material is suitable for spin welding, then the limitation is met.
Frojd discloses a urinary catheter in the same field of endeavor as the Applicant. Frojd teaches the tube and connector (i.e., attachment port) can be made out of PE copolymers which includes EVA and PVC ([0040], [0047]). Frojd discloses the use of both materials and can arrange the material at any point on the catheter including the inner and outer surfaces. PVC is a material suitable for spin welding.
Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and adequate rigidity since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Frojd to achieve low friction and adequate rigidity.
Regarding claim 4-5, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of the cylindrical attachment port is a co-extruded tube formed to have an EVA outer surface and a PVC inner surface, the barrel is formed of PVC and is sealed to the inner surface. The limitation "by spin welding" is treated as a product by process limitation.

Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and adequate rigidity since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Frojd to achieve low friction and adequate rigidity.
Regarding claim 49, House and Tanghoj do not teach the non-conical barrel comprises a material suitable for spin welding said non-conical barrel portion to said attachment port. The limitation “adapted for spin welding” is interpreted that as long as the material is suitable for spin welding, then the limitation is met.
Frojd discloses a urinary catheter in the same field of endeavor as the Applicant. Frojd teaches the tube is made out of PE copolymers which includes EVA and PVC ([0040], [0047]). Frojd discloses the use of both materials and can arrange the material at any point on the catheter including the inner and outer surfaces. PVC is a material suitable for spin welding.
Frojd contemplates different material to achieve low friction and rigidity ([0046]). A skilled artisan would be motivated to modify House with the material of Frojd to achieve low friction and adequate rigidity since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Frojd to achieve low friction and adequate rigidity.
Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view Frojd further in view of Jensen (US 4023607).
Regarding claim 3, House teaches the invention substantially as claimed by Applicant with the exception of the bag being made out of two sheets of EVA or polyethylene film sealed substantially entirely about a peripheral edges thereof.
Jensen discloses a urine bag for collecting urine in the same field of endeavor as the Applicant. Jensen teaches the bag made out of polyethylene (col 1, lines 4-9) sealed around the edges (col 1, lines 24-27).
Jensen provides the advantage of using PE due to low weight and price per weight (col 1, lines 15-20). A skilled artisan would be motivated to modify House with the material of Jensen to reduce the price of making the device since House calls for plastic but does not specify the exact material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the material of Jensen to reduce the price of making the device.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Frayne (US 2007/0056647). 
Regarding claim 8-9, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of an anti-reflux valve sealed to the cylindrical attachment port formed of two layers of LDPE film to seal the bag.
Frayne discloses a flexible valve usage with a fluid container (abstract) pertinent to the problem of preventing backflow as presented by Applicant. Frayne teaches flexible valve (20) sealed to the attachment port (figure 3B, [0055]), the valve formed of LDPE ([0056]) to seal the container ([0057]).
Frayne provides the valve to control the movement of fluid ([003]). A skilled artisan would be motivated to modify House with the valve of Frayne to control the movement of fluid. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the valve of Frayne to control the movement of fluid.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Lund (US 2008/0119803)
Regarding claim 18, House and Tanghoj teaches the invention substantially as claimed by Applicant with the exception of the bag is rectangular and folded in two directions and banded in a folded configuration.
Lund discloses a device for collection of body fluids in the same field of endeavor as the Applicant. Lund teaches folding the bag (figures 5-8) such that the bag is in a compacted position and stays in folded position ([0094]).
Lund provides a compact and discrete bag unit to carry ([0006—[0007]). A skilled artisan would be motivated to modify House with the bag folds of Lund to create a compact and discrete bag unit. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the bag folds of Lund to create a compact and discrete bag unit.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Beaufore (US 2003/0009079).
Regarding claim 44, House discloses the barrel portion is disposed within the cylindrical port in size for size fashion. House and Tanghoj do not disclose the non-conical barrel has a fixed diameter.
Beaufore discloses a urinary catheter in the same field of endeavor as the Applicant. Beaufore teaches a non-conical barrel (46, figure 2) at the end of the distal end of the catheter tube (figure 1).
Beaufore provides the discharge tube to allow discharge of urine ([0031]). It would have been obvious to a substitute the diameter of the House and Tanghoj with the fixed diameter of Beaufore to allow urine to discharge.
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over House in view of Tanghoj further in view of Jensen.
Regarding claim 51, House and Tanghoj do not teach the opening to receive the funnel in size to size fashion.
Jensen discloses a urine bag for collecting urine in the same field of endeavor as the Applicant. Jensen teaches the bag having a port (figure 2) that is to receive the non-conical portion of the catheter in size to size fashion (figure 2, col 2, lines 50-65).
Jensen provides the advantage of having a seal around the tube to prevent leakage (col 2, lines 50-65). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify House with the Jensen seal in order to have a seal around the tube to prevent leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAI H WENG/Examiner, Art Unit 3781